DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TRACEY MAHABEER,
                            Appellant,

                                    v.

       THE BERKLEY GROUP, INC., a Florida profit corporation,
                         Appellee.

                              No. 4D21-1986

                              [July 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No.
062018CA023403AXXXCE.

  Annabel C. Majewski of Wasson & Associates, Chartered, Miami, and
Robert M. Roselli of Roselli & Associates, P.A., Fort Lauderdale, for
appellant.

  Hinda Klein and Jesse C. Dyer of Conroy Simberg, Hollywood, for
appellee.

PER CURIAM.

  Affirmed. See Vallejos v. Lan Cargo S.A., 116 So. 3d 545 (Fla. 3d DCA
2013).

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.